1
2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4     STANLEY JOHNSON,                                     Case No. 2:20-cv-00356-KJD-DJA
5                                             Plaintiff,                     ORDER
6            v.
7     JERRY HOWELL, et al.,
8                                        Defendants.
9
10   I.     DISCUSSION

11          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

12   an individual who has now been released from the custody of the Nevada Department of

13   Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.

14   (ECF No. 1). The Court now directs Plaintiff to file an application to proceed in forma

15   pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the

16   full filing fee of $400. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1),

17   but will not file it until the matter of the payment of the filing fee is resolved.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

20   in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.

21          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

22   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

23   document entitled information and instructions for filing an in forma pauperis application.

24          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

25   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

26   non-prisoners; or (2) pay the full filing fee of $400.

27          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

28   dismissal of this action may result.
1
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
2
     (ECF No. 1-1) but shall not file it at this time.
3
            DATED: February 21, 2020
4
5
                                                 UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
